ALLOWANCE
Priority
The present application filed on 11 June 2020, claims priority under 35 U.S.C. 119(f) of the Community Plant Variety Office (CPOV)  to application no. 2019/117.  Applicant submits that the PBR application was filed on 19 June 2019. According to the UPOV-PLUTO plant variety database record for ‘Ramboprise’, the Application date was 20 June 2019.  There is a discrepancy between the application date as submitted by the Applicant and that listed on the UPOV-PLUTO database.  Furthermore, Applicant has only submitted a certified copy of the Notice of Acceptance dated 29 July 2019. It is understood that no hard-copy documents are generated in the Australian PBR application process, however, no priority can be given without a certified copy of an application dated 19 June 2019. To date, no certified copies of the priority documents have been received that show the PBR application was filed on 19 June 2019.

Amendments
The amendment of 17 February 2021 is hereby acknowledged and entered.

Supplemental Amendments
The amendment of 25 February 2021 is hereby acknowledged and entered. Previously submitted specification have been cancelled as requested on page 1 of the response dated 25 February 2021.

Withdrawn Objection/Rejection
The objection to the disclosure under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description has been withdrawn in light of the amendments dated 17

The rejection of claim 1 under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description has been withdrawn in light of the amendments dated 17 February 2021.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Disclosure
 The substitute specification dated 25 February 2021 has been amended as follows:

A. 	Page 4, line 18, “1.4 cm(folded).” has been amended to --1.4 cm (folded).--.
B.	Page 9, line 4, “.1” has been amended to --0.1--.
C.	Page 9, line 16, “.1” has been amended to --0.1--.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 

The information regarding the cultivar Ramboprise was available to persons of ordinary skill in the art in Vaughan’s Australian Plants reference.  This printed publication was accessible to the public more than one year prior to filling of the instant application.  A publication relied upon as prior art under 35 USC 102 must be enabling.  The text of the relied upon publications standing alone would not enable one skilled in the art to practice the claimed invention.
            
When the claim is drawn to a plant, the reference, combined with knowledge in the prior art, must enable one of the ordinary skilled in the art to reproduce the plant.  In re Le Grice, 301 F.2d 929, 133 USPQ 365 (CCPA 1962).  If one skilled in the art could reproduce the plant from a publicly available source, then a publication describing the plant would have an enabling disclosure.

In the response to the Requirement for Information under 37 CFR 1.105 concerning the claimed plant, ‘AKJOR09-2’ (name changed to ‘Ramboprise’-see Amendments dated 25 February 2021) Applicant maintains:
(a)    The cited publication is from the entity Vaughn’s Australian Plants, a nursery in Australia. The cited publication refers to the variety ‘AKJOR09-2’, marketed in Australia under the name ‘Bush Surprise’. Vaughn’s Australian Plants has received plants of the new variety directly from the inventor. The earliest sale of Anigozanthos ‘AKJOR09-2’ occurred during August 2019 in Australia. Both the first sale, and the citation referenced by the examiner meet the requirement for exception under 35 USC 102(b)l.
(b)    An application for Plant Breeder’s Rights have been filed in Australia during June of 2019. The application has been granted PBR application number 2019/117. The application has been accepted July 29, 2019. The application is not available from the applicant, nor the Australian PBR office. The Notice of Acceptance is the only available document, and has been submitted with this correspondence. Examination of the application has not begun no further data is available.
(c)    No advertising or publications, beyond that cited by the examiner are available for Anigozanthos ‘AKJOR09-2’. There are no offers for sale more than one year before the effective filing date.
(d)    There are no published Plant Breeder’s Rights documents.
(e)    Without access to propagative material of the plants, it is impossible to reproduce the new variety.
(f)    Anigozanthos ‘ AKJOR09-2’ is sold under the tradename ‘Bush Surprise’ in Australia.
as disclosed in Applicant’s response dated 17 February 2021, pages 2 and 3.
            
The publication cannot be enabled because the disclosed cultivar has not been propagated from publicly available materials before the effective filing date of the instant application.

.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN REDDEN/
Examiner, Art Unit 1661

/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661